Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 05/09/2022. Applicant amended claims 1, 6-8, 10-11, 13-14 and 21-22, and cancelled claims 2 and 15. Claims 1, 3-14 and 16-22 are presented for examination and based on current examiner’s amendment claims 1, 3-13, 21 and 23-29, renumbered as 1-20 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 05/09/2022, with respect to claims 1-22 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Harrison Shecter (Reg. No. 78,514).

The application has been amended as follows:	

The claims have been amended as follows:
Claims: 
1.	(Currently amended) A power isolator, comprising:
	a first transformer including a first coil and a second coil;
	a second transformer including a third coil and a fourth coil;
	a first oscillator circuit coupled to first and second terminals of the first coil of the first transformer and configured to apply a first signal to the first and second terminals of the first coil of the first transformer to induce a first common mode current in the first transformer, wherein a third terminal of the first coil is configured to receive a first input power supply voltage;
	a second oscillator circuit coupled to fourth and fifth terminals of the third coil of the second transformer and configured to apply a second signal to the fourth and fifth terminals of the third coil of the second transformer to induce a second common mode current in the second transformer that at least partially cancels out the first common mode current, wherein a sixth terminal of the third coil is configured to receive a second input power supply voltage that is different from the first input power supply voltage; and
	a rectifier circuit coupled to the second coil and the fourth coil of the first and second transformers, respectively, and configured to generate a direct current (DC) voltage based on an output of the first and second transformers,
wherein the second signal is an inverted version of the first signal,
wherein the first oscillator circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device comprising: 
a first PMOS transistor coupled between the second input power supply voltage and the first terminal of the first coil of the first transformer; and 
a second PMOS transistor coupled between the second input power supply voltage and the second terminal of the first coil of the first transformer, and
wherein the second oscillator circuit comprises at least one n-type metal-oxide-semiconductor (NMOS) device comprising: 
a first NMOS transistor coupled between the first input power supply voltage and the fourth terminal of the third coil of the second transformer; and 
a second NMOS transistor coupled between the first input power supply voltage and the fifth terminal of the third coil of the second transformer.

2.	(Canceled) 

3.	(Currently amended) The power isolator of claim 1[[8]], wherein the first signal is a first oscillatory signal that periodically repeats and varies within a first voltage range and wherein the second signal is a second oscillatory signal that periodically repeats and varies within a second voltage range that is different from the first voltage range.

4.	(Original) The power isolator of claim 3, wherein the first oscillatory signal has a same period and a same frequency as the second oscillatory signal. 

5.	(Currently amended) The power isolator of claim [[1]]23, wherein the first oscillator circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device and wherein the second oscillator circuit comprises at least one n-type metal-oxide-semiconductor (NMOS) device.  

6.	(Previously presented) The power isolator of claim 5, wherein the first oscillator circuit comprises a first PMOS transistor coupled between the second input power supply voltage and the first terminal of the first coil of the first transformer and a second PMOS transistor coupled between the second input power supply voltage and the second terminal of the first coil of the first transformer.

7.	(Previously Presented) The power isolator of claim 6, wherein the second oscillator circuit comprises a first NMOS transistor coupled between the first input power supply voltage and the fourth terminal of the third coil of the second transformer and a second NMOS transistor coupled between the first input power supply voltage and the fifth terminal of the third coil of the second transformer.

8.	(Previously Presented) The power isolator of claim 1, further comprising a phase-locked loop circuit coupled to the first and second oscillator circuits and configured to keep a first voltage at the first terminal of the first coil in-phase with a second voltage at the fourth terminal of the third coil and a third voltage at the second terminal of the first coil in-phase with a fourth voltage at the fifth terminal of the third coil.

9.	(Currently amended) The power isolator of claim [[8]]23, wherein the phase-locked loop circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device and at least one n-type metal-oxide-semiconductor (NMOS) device.  

10.	(Previously Presented) The power isolator of claim 9, wherein the phase-locked loop circuit comprises an NMOS transistor coupled between the first input power supply voltage and the third coil of the second transformer that is controlled based on a voltage level at the first coil of the first transformer.

11.	(Previously Presented) The power isolator of claim 10, wherein the phase-locked loop circuit comprises a PMOS transistor coupled between the second input power supply voltage and the first coil of the first transformer that is controlled based on a voltage level at the third coil of the second transformer.

12.	(Original) The power isolator of claim 1, wherein the first and second transformers are planar transformers.

13.	(Previously Presented) The power isolator of claim 12, wherein the first and second transformers are a pair of co-axial transformers having at least some mutual inductance that is configured to keep a first voltage at the first terminal of the first coil in-phase with a second voltage at the fourth terminal of the third coil and a third voltage at the second terminal of the first coil in-phase with a fourth voltage at the fifth terminal of the third coil.

14-20.	(Canceled) 

21.	(Currently amended) The power isolator of claim 1, wherein: 
the first input power supply voltage is a ground voltage, 
and the second input power supply voltage is a high input power supply voltage.

22.	(Canceled) 

23.	(New) A power isolator, comprising:
	a first transformer including a first coil and a second coil;
	a second transformer including a third coil and a fourth coil;
	a first oscillator circuit coupled to first and second terminals of the first coil of the first transformer and configured to apply a first signal to the first and second terminals of the first coil of the first transformer to induce a first common mode current in the first transformer, wherein a third terminal of the first coil is configured to receive a first input power supply voltage;
	a second oscillator circuit coupled to fourth and fifth terminals of the third coil of the second transformer and configured to apply a second signal to the fourth and fifth terminals of the third coil of the second transformer to induce a second common mode current in the second transformer that at least partially cancels out the first common mode current, wherein a sixth terminal of the third coil is configured to receive a second input power supply voltage that is different from the first input power supply voltage;
	a rectifier circuit coupled to the second coil and the fourth coil of the first and second transformers, respectively, and configured to generate a direct current (DC) voltage based on an output of the first and second transformers,
wherein the second signal is an inverted version of the first signal; and
a phase-locked loop circuit coupled to the first and second oscillator circuits and configured to keep a first voltage at the first terminal of the first coil in-phase with a second voltage at the fourth terminal of the third coil and a third voltage at the second terminal of the first coil in-phase with a fourth voltage at the fifth terminal of the third coil.

24.	(New) The power isolator of claim 23, wherein: 
the first input power supply voltage is a ground voltage, 
and the second input power supply voltage is a high input power supply voltage.

25.	(New) A power isolator, comprising:
	a first transformer including a first coil and a second coil;
	a second transformer including a third coil and a fourth coil;
	a first oscillator circuit coupled to first and second terminals of the first coil of the first transformer and configured to apply a first signal to the first and second terminals of the first coil of the first transformer to induce a first common mode current in the first transformer, wherein a third terminal of the first coil is configured to receive a first input power supply voltage;
	a second oscillator circuit coupled to fourth and fifth terminals of the third coil of the second transformer and configured to apply a second signal to the fourth and fifth terminals of the third coil of the second transformer to induce a second common mode current in the second transformer that at least partially cancels out the first common mode current, wherein a sixth terminal of the third coil is configured to receive a second input power supply voltage that is different from the first input power supply voltage; and
	a rectifier circuit coupled to the second coil and the fourth coil of the first and second transformers, respectively, and configured to generate a direct current (DC) voltage based on an output of the first and second transformers,
wherein the second signal is an inverted version of the first signal, and
wherein the first and second transformers are a pair of planar transformers that are co-axial transformers having at least some mutual inductance that is configured to keep a first voltage at the first terminal of the first coil in-phase with a second voltage at the fourth terminal of the third coil and a third voltage at the second terminal of the first coil in-phase with a fourth voltage at the fifth terminal of the third coil.

26.	(New) The power isolator of claim 25, wherein the first oscillator circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device and wherein the second oscillator circuit comprises at least one n-type metal-oxide-semiconductor (NMOS) device.  

27.	(New) The power isolator of claim 26, wherein the first oscillator circuit comprises a first PMOS transistor coupled between the second input power supply voltage and the first terminal of the first coil of the first transformer and a second PMOS transistor coupled between the second input power supply voltage and the second terminal of the first coil of the first transformer.

28.	(New) The power isolator of claim 27, wherein the second oscillator circuit comprises a first NMOS transistor coupled between the first input power supply voltage and the fourth terminal of the third coil of the second transformer and a second NMOS transistor coupled between the first input power supply voltage and the fifth terminal of the third coil of the second transformer.

29.	(New) The power isolator of claim 25, wherein: 
the first input power supply voltage is a ground voltage, 
and the second input power supply voltage is a high input power supply voltage.


Reasons for Allowance

4.	Claims 1, 3-13, 21 and 23-29, renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-4, 8, 12-13 and 21, renumbered as 1-7; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power isolator, comprising: a first transformer including a first coil and a second coil; a second transformer including a third coil and a fourth coil; a first oscillator circuit coupled to first and second terminals of the first coil of the first transformer and configured to apply a first signal to the first and second terminals of the first coil of the first transformer to induce a first common mode current in the first transformer, wherein a third terminal of the first coil is configured to receive a first input power supply voltage; a second oscillator circuit coupled to fourth and fifth terminals of the third coil of the second transformer and configured to apply a second signal to the fourth and fifth terminals of the third coil of the second transformer to induce a second common mode current in the second transformer that at least partially cancels out the first common mode current, wherein a sixth terminal of the third coil is configured to receive a second input power supply voltage that is different from the first input power supply voltage; and a rectifier circuit coupled to the second coil and the fourth coil of the first and second transformers, respectively, and configured to generate a direct current (DC) voltage based on an output of the first and second transformers, wherein the second signal is an inverted version of the first signal, wherein the first oscillator circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device comprising: a first PMOS transistor coupled between the second input power supply voltage and the first terminal of the first coil of the first transformer; and a second PMOS transistor coupled between the second input power supply voltage and the second terminal of the first coil of the first transformer, and wherein the second oscillator circuit comprises at least one n-type metal-oxide-semiconductor (NMOS) device comprising: a first NMOS transistor coupled between the first input power supply voltage and the fourth terminal of the third coil of the second transformer; and a second NMOS transistor coupled between the first input power supply voltage and the fifth terminal of the third coil of the second transformer”. As recited in claims 1, 3-4, 8, 12-13 and 21, renumbered as 1-7.
Claims 5-7, 9-11 and 23-24, renumbered as 8-15; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power isolator, comprising: a first transformer including a first coil and a second coil; a second transformer including a third coil and a fourth coil; a first oscillator circuit coupled to first and second terminals of the first coil of the first transformer and configured to apply a first signal to the first and second terminals of the first coil of the first transformer to induce a first common mode current in the first transformer, wherein a third terminal of the first coil is configured to receive a first input power supply voltage; a second oscillator circuit coupled to fourth and fifth terminals of the third coil of the second transformer and configured to apply a second signal to the fourth and fifth terminals of the third coil of the second transformer to induce a second common mode current in the second transformer that at least partially cancels out the first common mode current, wherein a sixth terminal of the third coil is configured to receive a second input power supply voltage that is different from the first input power supply voltage; a rectifier circuit coupled to the second coil and the fourth coil of the first and second transformers, respectively, and configured to generate a direct current (DC) voltage based on an output of the first and second transformers, wherein the second signal is an inverted version of the first signal; and a phase-locked loop circuit coupled to the first and second oscillator circuits and configured to keep a first voltage at the first terminal of the first coil in-phase with a second voltage at the fourth terminal of the third coil and a third voltage at the second terminal of the first coil in-phase with a fourth voltage at the fifth terminal of the third coil”. As recited in claims 5-7, 9-11 and 23-24, renumbered as 8-15.
Claims 25-29, renumbered as 16-20; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power isolator, comprising: a first transformer including a first coil and a second coil; a second transformer including a third coil and a fourth coil; a first oscillator circuit coupled to first and second terminals of the first coil of the first transformer and configured to apply a first signal to the first and second terminals of the first coil of the first transformer to induce a first common mode current in the first transformer, wherein a third terminal of the first coil is configured to receive a first input power supply voltage; a second oscillator circuit coupled to fourth and fifth terminals of the third coil of the second transformer and configured to apply a second signal to the fourth and fifth terminals of the third coil of the second transformer to induce a second common mode current in the second transformer that at least partially cancels out the first common mode current, wherein a sixth terminal of the third coil is configured to receive a second input power supply voltage that is different from the first input power supply voltage; and a rectifier circuit coupled to the second coil and the fourth coil of the first and second transformers, respectively, and configured to generate a direct current (DC) voltage based on an output of the first and second transformers, wherein the second signal is an inverted version of the first signal, and wherein the first and second transformers are a pair of planar transformers that are co-axial transformers having at least some mutual inductance that is configured to keep a first voltage at the first terminal of the first coil in-phase with a second voltage at the fourth terminal of the third coil and a third voltage at the second terminal of the first coil in-phase with a fourth voltage at the fifth terminal of the third coil”. As recited in claims 25-29, renumbered as 16-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839